Case 1:20-cr-00073-TFM-MU Document 55 Filed 01/28/21 Page 1 of 3                      PageID #: 368

                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA                          *
                                                   *
 v.                                                *       Criminal No. 20-00073-TFM
                                                   *
 TIA DEYON PUGH                                    *

                 UNOPPOSED MOTION TO EXTEND RESPONSE DEADLINE
                            AND TO CONTINUE TRIAL

           COMES NOW the United States of America, by and through Richard W. Moore, the

 United States Attorney for the Southern District of Alabama, and files this unopposed motion to

 extend the deadline for the United States to respond to defendant Tia Pugh’s motion to dismiss the

 indictment, as well as to continue the trial currently set for February 22, 2021.

                       RELEVANT B ACKGROUND AND PROCEDURAL HIS TORY

           On May 25, 2020, George Floyd died while in the custody of the Minneapolis Police

 Department. The nature and circumstances of Mr. Floyd’s arrest, subsequent death, and the

 actions of the Minneapolis Police Department came under intense public scrutiny.           Almost

 immediately following Mr. Floyd’s death, public protests began in Minneapolis and expanded

 throughout the United States, including to Mobile.

           On May 31, 2020, a planned protest related to the death of Mr. Floyd occurred in downtown

 Mobile.     During the course of this protest, approximately 100 individuals left the protest route

 and gathered on the Water Street on-ramp to Interstate 10. This resulted in the ramp’s closure for

 approximately one hour.        Mobile Police Officers were deployed to the scene to prevent

 individuals from blocking the main spans of I-10. To accomplish this, MPD set up a makeshift

 barricade using police vehicles. While MPD Officers were responding to this dangerous situation

 on the on-ramp, a then-unidentified woman ran out from the crowd and smashed the passenger

 side front window of one of police vehicles with a bat. This violent act was captured by local

 news stations. The woman was subsequently identified as defendant Tia Pugh.
                                                   1
Case 1:20-cr-00073-TFM-MU Document 55 Filed 01/28/21 Page 2 of 3                        PageID #: 369
        On June 24, 2020, Pugh was indicted on a single charge of knowingly obstructing,

 impeding, or interfering with law enforcement while law enforcement was engaged in the

 performance of an official duty incident to or during the commission of a civil disorder, in violation

 of 18 U.S.C. § 231(a)(3). [Doc. No. 16] Over the course of the next seven months, Pugh did not

 challenge her indictment or the constitutionality of Section 231(a)(3).

        On January 19, 2021, this Court set Pugh’s trial to begin on February 22, 2021. Since

 many trials across the country have been postponed due to the COVID-19 pandemic, Pugh was

 scheduled to be the first defendant charged with violating Section 231(a)(3) in 2020 to go to trial.

        One week later — and less than a month before trial — Pugh filed a 39-page motion to

 dismiss her indictment coupled with a 214-page appendix.        [Doc. Nos. 52, 54] In her motion,

 Pugh challenges the constitutionality of Section 231(a)(3). Immediately after this motion was

 filed, defense counsel reached out to the United States, and the parties discussed that the filing of

 this motion at such a late date would almost certainly necessitate continuing the trial.

          B AS IS FOR REQUES T TO EXTEND RES PONS E DEADLINE AND CONTINUE TRIAL

        Pugh’s motion to dismiss appears to be part of a coordinated, nationwide effort by defense

 counsel representing defendants charged with violating Section 231(a)(3). In recent days, nearly

 identical motions to dismiss have been filed in multiple districts across several circuits.

        Since Tuesday evening, the Undersigned has been in repeated discussions with

 counterparts in the Department of Justice — Counterterrorism Section, which oversees all of these

 cases. This afternoon, it was decided that a coordinated response from the United States was

 necessary, and that such response would have to be vetted and approved by Main Justice. The

 Undersigned was told that this process would take at least 45 days, and therefore, an extension of

 the response deadline and a continuance of this trial would be necessary.




                                                   2
Case 1:20-cr-00073-TFM-MU Document 55 Filed 01/28/21 Page 3 of 3                                     PageID #: 370

                                           REQUES TS FOR RELIEF

        In light of the unique needs associated with responding to this motion to dismiss, the United

 States respectfully requests this Court extend the deadline for the United States’ response for 45

 days. 1 If additional time beyond 45 days appears to be necessary, the United States will inform

 the Court and defense counsel as soon as possible.

        In addition, since trial is currently set to begin in 23 days, a continuance of the current trial

 setting is also necessary to give the United States sufficient time to respond, for defense counsel

 to reply, and for this Court to rule on Pugh’s motion.        Accordingly, the United States respectfully

 requests that the trial set to begin on February 22, 2021 be continued to a later date.

        The United States has discussed all of these matters with defense counsel, and neither

 defense counsel nor Pugh object to the United States’ requests for relief.



        Respectfully submitted this 28th day of January, 2021.



                                                    RICHARD W. MOORE
                                                    UNITED STATES ATTORNEY


                                                    By: s/Christopher J. Bodnar
                                                    Christopher J. Bodnar
                                                    Assistant United States Attorney
                                                    63 South Royal Street, Suite 600
                                                    Mobile, Alabama 36602
                                                    (251) 441-5845




 1      Presently, the United States’ response deadline is set for February 5, 2021. [Doc. No. 53]
                                                        3
